MEMORANDUM **
Jorge Alberto Trejo-Gonzales, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s decision denying his application for special rule cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We dismiss the petition for review in part and deny it in part.
We lack jurisdiction to review the agency’s discretionary decision to deny Trejo-Gonzales cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(ii); Fernandez v. Gonzales, 439 F.3d 592, 599 n. 5 (9th Cir.2006).
Reviewing de novo, we conclude that Trejo-Gonzales’s due process contentions are unpersuasive. He was not deprived of a full and fair hearing by the admission of a police report and the foster parents’ letter. Nor has he demonstrated that he was prejudiced by the fact that he did not receive documents regarding his prior asylum claim until after his removal hearing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (“To prevail on a due process challenge to deportation proceedings, [a petitioner] must show error and substantial prejudice.”). We note that these documents were not submitted to the BIA.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.